Citation Nr: 1543044	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to September 1990.  Additionally, the Veteran served periods which are unclearly classified as either active duty or active duty for training (ACDUTRA) from November 1989 to January 1990 and from January 1990 to May 1990.  The Veteran also served shorter periods of ACDUTRA and inactive duty for training (INACDUTRA) between November 1989 and November 1991.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran and his parents testified during a hearing at the RO in Atlanta, Georgia, before a decision review officer.  In July 2015, the Veteran and his parents testified during a Board hearing in Atlanta, Georgia before the undersigned Veterans Law Judge.  Transcripts of both hearings are included in the claims file.


FINDINGS OF FACT

1.  In a final rating decision issued in May 1993, the RO denied the Veteran's claim for service connection for a chronic acquired psychiatric disorder, based on a finding that there was no evidence of an in-service occurrence and psychosis was not shown within one year of separation from service.

2.  The evidence associated with the claims file subsequent to the May 1993 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

3.  Schizophrenia arose during a period of active duty or ACDUTRA.


CONCLUSIONS OF LAW

1.  Evidence received since a final May 1993 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Veteran's claims are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

New and Material Evidence

The Veteran seeks to reopen his claim for service connection for an acquired psychiatric disorder, currently diagnosed as schizophrenia.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim of service connection was originally denied in a May 1993 rating decision, based on a finding that there was no evidence of any in-service occurrence of mental health problems and psychosis was not shown within one year of separation from service.  The Veteran filed a timely notice of disagreement but neither appealed nor submitted new evidence in response to the May 1994 statement of the case, and so the May 1993 rating decision became final.

The Veteran filed to reopen his claim in May 2007, but was denied in a January 2008 rating decision.  Before this decision became final, the Veteran filed to reopen again in May 2008.  The RO denied the Veteran's claim to reopen in March 2009.  In June 2009, the RO again denied reopening the claim, considering evidence received in October 2006 that had not been considered in prior denials.  Before this decision became final, the Veteran filed again to reopen his claim, which was denied in the March 2010 rating decision subject to this appeal.  The Board therefore finds that the most recent final denial of the Veteran's claim was the May 1993 rating decision.

The Board further finds that new and material evidence has been presented.  The May 1993 decision was based on a finding that there was no indication that an acquired psychiatric disorder arose in service, nor was there an indication that psychosis arose within one year of separation.  Since that decision, the Veteran has submitted a March 2008 private medical opinion in which a psychiatrist opined that the Veteran's schizophrenia arose early in 1990, during either a period of active duty or ACDUTRA.  The Veteran also underwent a January 2009 VA examination in which the examiner opined that the Veteran's condition arose while the Veteran was in the military.  Each of these opinions constitutes new and material evidence sufficient to reopen the Veteran's claim.  Both opinions establish a link between service and the Veteran's condition, which is an unestablished fact necessary to substantiate the Veteran's claim.  There were no medical opinions in the record prior to the May 1993 decision linking the Veteran's condition to service, so the evidence is not cumulative or redundant.  Both opinions raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  For these reasons, the Board finds that the evidence is new and material, and the Veteran's claim for service connection is therefore reopened.

Service Connection

The Veteran claims service connection for an acquired psychiatric disorder, currently diagnosed as schizophrenia.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Military records indicate that the Veteran was on periods classified as active duty or ACDUTRA from November 1989 to January 1990, from January 1990 to May 1990, and from August 1990 to September 1990, with other shorter periods of ACDUTRA throughout.  From October 1989 to October 1990, the Veteran was on active duty or a period of ACDUTRA for 228 days.

Private treatment records show that the Veteran was admitted in November 1992 as a danger to others after property destruction and physical assaults.  He was exhibiting delusions involving his family members.  After one month of in-patient treatment, he was discharged in December 1992 with a diagnosis of bipolar disorder.

Private and VA treatment records show extensive treatment for schizophrenia, both in-patient and out-patient, since 1992.  Records are incomplete, particularly older records which have been destroyed, but there is evidence that the Veteran's diagnosis included a schizoaffective disorder by November 1994 at the latest.

The record includes a March 2008 letter from a private psychiatrist who met the Veteran and reviewed his treatment records.  The psychiatrist opined that the Veteran's chronic schizoaffective disorder arose or was worsened by his deployment in the Gulf War.  The psychiatrist based this opinion on the rationale that the changes in environment, stress, demands, and conditions of his deployment hastened and precipitated the schizophrenic break noted by his coworkers and family after his return.

The Veteran underwent a VA examination in January 2009.  The examiner diagnosed the Veteran with undifferentiated schizophrenia and opined that it was highly likely that his disorder began while in the military.  The examiner based this opinion on the rationale that there were numerous documents of functioning prior to deployment which contrast significantly with reports of functioning after his return from the Gulf War. 

The Veteran has submitted extensive lay evidence to demonstrate that his condition had its onset while he was deployed in the Gulf War.  Multiple statements from his mother, father, his uncle and aunt, and a family friend consistently describe the Veteran as healthy prior to the Gulf War, sociable and able to manage his own business.  Numerous events are described beginning the day the Veteran returned from deployment in which family members describe changes in personality, illogical behavior, and the inability to manage simple tasks. 

The Board finds that the evidence is at least in equipoise that the Veteran's schizophrenia arose during a period of active duty or ACDUTRA.  Both the private medical opinion and the VA examiner opinion support a finding that schizophrenia arose or significantly worsened during a period of active duty, specifically the Veteran's Gulf War deployment from August to September of 1990.  There are no contrary medical opinions on the record.  Furthermore, these opinions are supported by the consistent and credible testimony of the Veteran's parents and others, who cite his Gulf War deployment as the point of his mental breakdown.  The Board recognizes that the Veteran's periods of service include non-continuous periods of ACDUTRA and INACDUTRA.  The medical opinions, however, specify that the Veteran's schizophrenic break occurred during a specific period of active duty.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's schizophrenia arose during a period of active duty or ACDUTRA, and service connection must therefore be granted.


ORDER

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder, to include schizophrenia and bipolar disorder, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


